Citation Nr: 0117320	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-09 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1967 to 
December 1968 with additional service with the Army National 
Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 1999 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  A notice of disagreement (NOD) was received in March 
2000, a statement of the case (SOC) was issued in April 2000, 
and a substantive appeal (SA) was received in April 2000.  
The veteran appeared and testified before the undersigned 
Board Member at a January 2001 hearing held in Washington, 
DC.

The Board notes that the veteran initiated an appeal from a 
November 1998 rating decision which denied entitlement to 
service connection for PTSD.  However, the veteran 
subsequently withdrew his notice of disagreement.  The 
following decision is limited to consideration of acquired 
psychiatric disability other than PTSD. 


FINDINGS OF FACT

1.  By rating decision in April 1990, the RO, in part, denied 
entitlement to service connection for a "manic depressive 
nervous condition;" a notice of disagreement was not 
received to initiate an appeal as to that issue.  

2.  Evidence received since the April 1990 rating decision is 
cumulative or redundant of evidence that was already of 
record and is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying entitlement to 
service connection for an acquired psychiatric disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, and this 
claim has therefore not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that in November 1979 the 
RO rendered a rating decision that denied the veteran service 
connection for a "nervous condition."  As the veteran did 
not file a NOD, this rating decision became final pursuant to 
38 U.S.C.A. § 7105(c).  An April 1990 rating decision, in 
pertinent part, denied entitlement to service connection for 
an acquired psychiatric disability which the RO described as 
a manic depressive nervous condition.  The veteran was 
promptly notified thereof by letter from the RO.  As the 
veteran did not file a NOD with respect to the portion of the 
determination related to an acquired psychiatric disability, 
this rating decision became final pursuant to 38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Board notes that in order to reopen a claim for service 
connection, there must be new and material evidence presented 
or secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the April 1990 rating decision.

A review of the June 1999 rating decision from which the 
present appeal arises reveals that the RO denied the 
veteran's claim for an acquired psychiatric disability on the 
basis that new and material evidence had not been received to 
reopen the claim.  At this point the Board again notes that 
this claim specifically excludes the issue of service 
connection for post-traumatic stress disorder (PTSD), as the 
veteran specifically requested in a May 1999 VA Form 9.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995). 
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the well-
grounded requirement is no longer for application.  

With regard to the new assistance/notice provisions, the 
Board finds that there has been substantial compliance.  The 
veteran has been clearly notified in the statement of the 
case of the requirements for reopening his claim.  Moreover, 
the record includes service medical records as well as post-
service VA and private medical reports.  Documentation 
regarding the findings of the Social Security Administration 
are also of record.  While certain National Guard records 
referred to by the veteran have apparently not been located 
and obtained, at the January 2001 Board hearing the veteran 
testified that his psychiatric problems began long before the 
claimed breakdown in 1987 or 1988, and there is evidence of 
psychiatric symptomatology prior to that time.  Therefore, 
the claimed National Guard records would not add anything to 
the file which was not already of record in April 1990 in 
terms of the existence and/or etiology of the psychiatric 
disorder at issue.  The Board therefore finds that no useful 
purpose would be served by delaying appellate review for 
additional records development.  The record as it stands 
allows for equitable review of the veteran's request to 
reopen his claim. 

The relevant evidence of record at the time of the April 1990 
rating decision includes the veteran's service medical 
records (SMRs), which fail to denote any indication that the 
veteran complained of, was diagnosed with, or treated for, 
any psychiatric disorder or symptomatology; the examination 
report upon separation from service showed that the veteran's 
psychiatric status was clinically evaluated as normal.  The 
evidence also included the following:  a November 1986 social 
worker evaluation; a November 1986 psychiatric consultation 
report; Social Security records showing the presence of an 
affective disorder, a substance abuse disorder and a bipolar 
syndrome, VA psychiatric ward discharge summaries dated in 
May 1987, July 1989, and February 1988; a February 1990 VA 
psychiatric examination report; and the veteran's variously 
dated written statements.

Based on the above evidence, the RO determined in the April 
1990 rating decision that there was no evidence of any 
ongoing psychotic process and that the psychiatric disorder 
was not shown in service or within one year of discharge from 
service. 

The relevant evidence received since the April 1990 rating 
decision include the following:  a July 1971 VA psychiatric 
examination report; numerous VA psychiatric ward discharge 
summaries dated in 1986, 1987, 1989, and 1990; a March 1989 
psychiatric evaluation report prepared by a private 
physician, Dinesh Mehta, M.D.; a July 1990 letter from Dr. 
Mehta; private treatment records dated in June 1990; private 
treatment records from Dr. Mehta dated in 1996 and 1997; VA 
treatment records dated in 1992; a November 1993 general 
medical examination report; a March 1994 psychiatric 
examination report; a September 1998 VA psychiatric 
evaluation with associated treatment records; VA psychiatric 
treatment records dated in September 1998 and October 1998; 
the veteran's variously dated written statements; and January 
2001 Board hearing transcript.

The evidence received since April 1990 rating decision is new 
in the sense that it was not previously of record.  To the 
extent that the newly received evidence documents a bipolar 
disorder, there was evidence or record in April 1990 showing 
treatment for that psychiatric disorder.  While the newly 
received evidence does tend to show an ongoing disorder, the 
Board finds that it is nevertheless not material in this case 
since it does not in any matter suggest that the veteran's 
psychiatric disability is related to service.  The new 
medical evidence shows that the veteran suffers from bipolar 
disorder and schizoaffective disorder.  However, this 
evidence, taken by itself or in conjunction with the evidence 
already of record, does not indicate any relationship to 
service.  Although the veteran claims Dr. Mehta's December 
1998 letter constitutes new and material evidence, it 
includes no opinion or suggestion that the veteran's 
psychiatric disability is related to service.  It only shows 
that the veteran currently suffers from "bipolar illness." 

Moreover, the veteran's statements and testimony received 
since the April 1990 rating decision essentially reiterate 
the contentions which were considered by the RO at the time 
of that decision.  Therefore, although the evidence submitted 
since the April 1990 rating decision is new, such items of 
evidence are not material to the question of whether his 
acquired psychiatric disability is related to service.  It is 
not, either by itself or in connection with evidence already 
of record, so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a); Hodge, 155 F.3d 1356.  The veteran's 
claim has not been reopened.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

